Citation Nr: 1732151	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-15 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating higher than 10 percent for a service-connected skin disorder.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran testified at a Board hearing, held at the Board's Central Office, conducted by the undersigned Veterans Law Judge.

In October 2016, the Board issued a decision that reopened and remanded the Veteran's previously-denied service connection claim for migraine headaches, and after completing the development requested by the Board, the RO granted service connection for migraine headaches, as reflected in a March 2017 rating decision, thereby extinguishing the related appeal.  

As referenced by the Board in the October 2016 decision, adjudication of the Veteran's appeal of his skin disorder increased rating claim was stayed, as the disposition of this appeal could have been affected by the then-pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016).  Given that the United States Court of Appeals for the Federal Circuit has since issued a decision in the Johnson appeal, the stay of adjudicating skin disorder increased rating claims has been lifted, and the Board may now address this claim.  See Johnson v. Shulkin, 2016-2144 (Fed. Cir. July 14, 2017).

As further development of this claim is required, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA dermatological skin examination in October 2009, and during his June 2016 Board hearing, the Veteran testified that his skin disorder has increased in severity since that time.  Accordingly, a new VA examination, as well as the Veteran's recent, outstanding VA treatment records, must be obtained.  

Accordingly, this issue is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 2017.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected skin disorder.  The Veteran's electronic claims file must be made available to the examiner for review.  

After reviewing the Veteran's claims file and eliciting a history of his skin disorder symptoms, the examiner should conduct an appropriate dermatological examination, to include an assessment of the portion of the Veteran's entire body and his exposed areas that are affected by his skin disorder, and the type and frequency of medication used to treat his skin disorder.  

3.  Finally, readjudicate the Veteran's claim seeking a rating higher than 10 percent for his service-connected skin disorder.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

